Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 
   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,824,684, application number 15/947,478, in view of Pennell.  

  17/001,128:
1. A computer-implemented method, comprising: 
15/947,478:
1. A system comprising:

17/001,128:
generating a medical entity batch comprising a brand entity set, a location entity set, and a gateway entity set; 
15/947,478:
generate a medical entity batch comprising a brand entity set, a location entity set, and a gateway entity set, by at least 

17/001,128:
assigning a batch identifier to the medical entity batch, individual entities in the medical entity batch being associated with respective entity identifiers; 
15/947,478:
assign a batch identifier to the medical entity batch, individual entities in the medical entity batch being associated with respective entity identifiers; 

17/001,128:
receiving a search query from a user device, the search query comprising one or more search terms; 
15/947,478:
receive a search query from a user device, the search query comprising one or more search terms; 

17/001,128:
providing search results to the user device based at least in part on the one or more search terms, the search results comprising a list of medical entities;
15/947,478
provide search results to the user device based at least in part on the one or more search terms, the search results comprising a list of medical entities; 

17/001,128:
receiving a request from the user device for information about a particular medical entity from the list of medical entities, the particular medical entity belonging to the medical entity batch, and the request comprising the batch identifier and a particular entity identifier identifying the particular medical entity; 
15/947,478
receive a request from the user device for information about a particular medical entity from the list of medical entities, the particular medical entity belonging to the medical entity batch, and the request comprising the batch identifier and a particular entity identifier identifying the particular medical entity, and 

17/001,128:
providing, to the user device, the information about the particular medical entity
15/947,478:
provide, to the user device, the information about the particular medical entity together with other information about other entities in the medical entity batch 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
White (US 2012/0130734) discloses: For example, the export group input may be a drop-down list containing the names of several medical facilities or groups (e.g., Intermountain Health Care, University Hospital, etc.) where a user may designate the entity that is exporting or publishing the case.[0129]

Yu (US 2018/0089370) discloses: The medical facility information may comprise, but is not limited to, the name of the medical facility, identification number of the medical facility, the location of the medical facility, the division or branch office of the medical facility, the telephone number of the medical facility, or the like [0099] 

Kogan (US 2015/0358248) discloses:  a gateway entity set [0018] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161